In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Lama, J.), dated July 26, 1985, as (1) ordered him to pay the plaintiff wife the sum of $54,513.40 as her share of the parties’ accumulated savings accounts, and (2) awarded the plaintiff $5,000 as a distributive award, based upon her one-half inter*567est in the parties’ household furnishings and personal property.
Ordered that the judgment is affirmed, insofar as appealed from, with costs.
Although there was a period of approximately 15 months between the last date of the trial in this action and the date of the court’s memorandum decision, the defendant failed to register a single formal protest to the trial court that he had not been afforded an adequate opportunity to be heard. Even after the trial court rendered its decision, and the defendant, by order to show cause, sought a modification of the court’s decision with regard to equitable distribution of the marital assets, he never made any claim that the trial had been procedurally defective. Nevertheless, the defendant’s sole claim on this appeal is that he was denied due process of law because he was not afforded an opportunity to be heard at the trial. Since this contention was never raised prior to this appeal, it is not properly before this court, and we decline to consider it (see, Risucci v Homayoon, 122 AD2d 260; Matter of Miller v Loewenberg, 75 AD2d 620). Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.